Citation Nr: 1109286	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 2004 to July 2004 and October 2004 to January 2006.  He also apparently had subsequent active duty in 2009 and 2010.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Central Office hearing before the Board in June 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  At this hearing, the Veteran submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The competent and probative evidence establishes that the Veteran incurred gastritis in service.

2.  The competent and probative evidence establishes that the Veteran incurred hemorrhoids in service.


CONCLUSIONS OF LAW

1.  Service connection for gastritis is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection for hemorrhoids is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Of record is a February 2001 letter from a private physician, D.C., M.D.  This letter notes that the Veteran was then complaining of bloating and loose stools, primarily after eating, over the past 1 1/2 years.  At this time, the Veteran reported occasionally noticing some blood, although he thought it was from rectal irritation.  He had no problems with nocturnal diarrhea.  The Veteran was concerned about the diarrhea issue as he was to begin basic training in late that summer.  

In July 2001 the Veteran underwent a colonoscopy with cold biopsy at the Fauster Surgery Center for complaints of diarrhea and abdominal crampy pain.  A digital rectal examination was performed at this time and no masses were noted.  An apparently normal colonoscopy was assessed at this time.  Subsequent private medical records document irritable bowel syndrome (IBS).  

The Veteran served in support of Operation Iraqi Freedom (OIF), with service in Kuwait/Iraq as a Heavy Construction Equipment Operator from December 2004 to December 2005.  See DD Form 214.  Prior to his deployment he underwent a medical examination.  In this regard, a November 2004 health assessment reveals that the Veteran described his health as "Very Good" and had no questions or concerns regarding his health.  A review of systems at this time indicated that no referral for further examination was necessary, including gastrointestinal (GI) referral.  See November 2004 DD Form 2795.  

At the end of his deployment in support of OIF the Veteran completed a questionnaire regarding his health.  He felt that his health "stayed about the same or got better" during his deployment.  However, he reported that he had diarrhea and frequent indigestion during his deployment.  

In mid-April 2006, the Veteran first presented at the VA Medical Center (VAMC) for treatment, with a primary complaint of IBS and blunt trauma to the chest.  It was noted at this time that the Veteran had recently returned from Iraq and that the Veteran reported that the was having blood in his stool while in Iraq.  Also noted was a normal colonoscopy, five years prior, and an impression of IBS.  Physical examination revealed a soft and non-tender abdomen, as well as normal anorectal tone, smooth rectal mucosa and that the Veteran was heme-negative.

In early September 2006 the Veteran presented at the VAMC with a complaint of heartburn and diarrhea over the past year.  At this time, the Veteran reported having had blood in his stool for the past year, with increased bright red blood in his stool since the previous weekend.  He denied a history of hemorrhoids and constipation, but reported diarrhea after eating.  His abdomen was non-tender to palpation.  Rectal examination showed no hemorrhoids.  Rectal bleeding with unresolved diarrhea was assessed at this time.  Lab tests were ordered, Randatine 150mg daily was prescribed for heartburn and the Veteran was advised to try Metamucil in slowly increasing doses. 

In late September 2006 the Veteran underwent an upper gastrointestinal endoscopy and a colonoscopy.  This procedure resulted in an assessment of esophagitis, gastritis and hemorrhoids.  

Of record is an October 2006 post-deployment health reassessment, noting the Veteran's deployment from December 2004 to December 2005 in Iraq and Kuwait.  At this time, the Veteran rated his health as "fair" over the past month, and as somewhat worse than before he deployed.  With respect to health concerns, inter alia, the Veteran reported concern with "diarrhea, vomiting or frequent indigestion."

In November 2006 the Veteran was provided a VA general medical examination.  The examination report notes that the Veteran had been diagnosed as having IBS shortly before service and that the Veteran had diarrhea and constipation, interchangeable.  The examiner noted that the Veteran had also been diagnosed as having gastroesophageal reflux disease (GERD) and gastritis by endoscopy.  At this time, the Veteran reported that he had trace blood when he was constipated in 2004.  He was then taking Omeprazole 20mg daily for GERD.  Examination resulted in an assessment of GERD and gastritis, as well as internal and external hemorrhoids, since service.  A separate report of VA stomach, duodenum and peritoneal adhesions examination, also dated in November 2006, notes similar impressions.  Subsequent VA medical records also note similar impressions.  

In an August 2009 statement, the Veteran related that following his 2005 deployment he visited the Ft. Wayne VAMC for a physical.  He stated that he reported his symptoms at this time, i.e. March or April 2006, but that the VA doctor "denied anything was wrong with [him]."  He offered a history of an endoscopy and colonoscopy that showed gastritis and hemorrhoids.  He related that these conditions should be service-connected.

In June 2010 the Veteran offered testimony in support of his claims.  The Veteran testified that during his time in service his duties required him to spend a lot of time sitting down.  He stated that he began to notice about halfway through his tour in Iraq that he had to go to the bathroom more often than normal and started experiencing heartburn.  He related that towards the end of his deployment he started noticing "more blood in [his] stool."  He testified that these symptoms began in the middle of 2005.  He stated that he never went to see a medic for his problems as "[a] lot of them [he] didn't actually trust, the way they acted and everything and the way they treated us."  He also testified to thinking that he may have just had the flu.  He related that during the demobilization process that he talked to "the medical providers" and informed them of his symptoms, but that he was simply referred to VA.  He noted that he had been assessed as having gastritis and hemorrhoids, particularly shortly after he returned from his deployment. 

Resolution of the present claims largely depends on the weight to be afforded the Veteran's lay statements regarding in-service symptoms and the continuity thereof.  In this regard, the Board points out that the Veteran is competent to describe symptomatology, such as bloody stools and indigestion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002);see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's statements in this regard, particularly as to having bloody stools and indigestion beginning in service, tend to prove the claim.  Because the Veteran is competent to relate this symptomatology and hemorrhoids and gastritis were assessed within approximately 9 months of his discharge, the evidence proves to at least equipoise that he incurred these disorders in service.  Moreover, VA examination has related these conditions to service, primarily based upon the Veteran's competent reports of symptomatology.  Accordingly, the claims are granted.  Gilbert, supra.  

The Board has, of course, considered seeking further development in this case.  In particular, the Board has considered obtaining a medical opinion to address the etiology of gastritis and hemorrhoids.  However, in light of the length of time that this case has been on appeal, the Board believes that merely obtaining one more such opinion is unlikely to resolve this question with any greater degree of certainty than has already been accomplished.  Instead, the Board believes that such action would only needlessly delay adjudication of the appellant's claims.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lastly, the Board notes that at the June 2010 hearing the undersigned Veterans Law Judge noted that the Veteran was in receipt of service-connected compensation for IBS.  It was discussed with the Veteran that there was some concern that should service connection be granted for gastritis, there may be some symptomatology that overlapped with the symptoms of his service-connected IBS.  Furthermore, the Board notes that the rating schedule contains separate rating codes for these disorders.  See 38 C.F.R. § 4.14, Diagnostic Codes 7307, 7319 (2010).  However, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  In any event, the matter of the appropriate disability rating to be assigned for these disabilities is a matter for the RO to consider in the first instance during implementation of the Board's decision.  See 38 C.F.R. § 4.14.  



ORDER

Entitlement to service connection for gastritis is granted.

Entitlement to service connection for hemorrhoids is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


